     Case 3:20-cv-01582-JAH-MDD Document 9 Filed 10/30/20 PageID.24 Page 1 of 3




 1    Todd M. Friedman (SBN 216752)
      Meghan E. George (SBN 274525)
 2    Adrian R. Bacon (SBN 280332)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4
      Woodland Hills, CA 91367
 5    Phone: 323-306-4234
      Fax: 866-633-0228
 6
      tfriedman@toddflaw.com
 7    mgeorge@toddflaw.com
 8    abacon@toddflaw.com
      Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
11
12                                               )    Case No. 3:20-cv-1582-JAH-MDD
13   MARIANO BENITEZ, individually and)
     on behalf of all others similarly situated, )
14                                               )    NOTICE OF VOLUNTARY
15   Plaintiff,                                  )    DISMISSAL WITHOUT
                                                 )    PREJUDICE
16
            vs.                                  )
17                                               )
18
     GOTHAM CITY CAPITAL, LLC, and )
     DOES 1 through 10, inclusive, and each )
19   of them,                                    )
20                                               )
     Defendants.                                 )
21                                               )
22
23      NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
24
           Now come the Plaintiff, Mariano Benitez, by and through his attorneys, and
25
26   respectfully requests this Honorable Court enter an order dismissing this action
27   without prejudice as to both Plaintiff’s individual claims and the putative class
28



                NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                                                -1-
     Case 3:20-cv-01582-JAH-MDD Document 9 Filed 10/30/20 PageID.25 Page 2 of 3




 1   members’ claims, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The Defendant has not
 2   yet filed an answer.
 3
     Dated: October 30, 2020
 4
 5                                                            Respectfully submitted,
 6
 7                                    THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
 9
                                                            By: /s/ Todd M. Friedman
10                                                           TODD M. FRIEDMAN, ESQ.
                                                            ATTORNEY FOR PLAINTIFFS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



               NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                                            -2-
     Case 3:20-cv-01582-JAH-MDD Document 9 Filed 10/30/20 PageID.26 Page 3 of 3




 1                                 PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3
     employed in the County of Los Angeles, State of California, and not a party to the
 4
 5   above-entitled cause. On October 30, 2020, I served a true copy of the NOTICE
 6
     OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of
 7
 8   record via the ECF Filing System:
 9
     Executed on October 30, 2020, at Woodland Hills, CA
10
           [X] I hereby certify that I am a member of the Bar of the United States
11
12   District Court, Central District of California.
13
           [] I hereby certify that I am employed in the office of a member of the Bar
14
15   of this Court at whose direction the service was made.
16
           [x] I hereby certify under the penalty of perjury that the foregoing is true and
17
18   correct.

19
20      By:       /s/ Todd M. Friedman
                  TODD M. FRIEDMAN, ESQ.
21
                  ATTORNEY FOR PLAINTIFF
22
23
24
25
26
27
28



                NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                                              -3-
